 In the Matter Of SOUTHERN BREWINGCOMPANYandINTERNATIONALUNION OF UNITED BREWERY,FLOUR, CEREAL & SOFTDRINK WORKERSOF AMERICA,LOCAL #186Case No. R-3888 -Decided July 21, 1942Jurisdictionbrewing industryInvestigation and Certification of Representatives:existence of question, con-flicting claims of rival iepiesentatines, elections necessaryUnit Appropriate for Collective Bargaining:single or separate units comprising.'(1)all engineers, excluding the chief engineer and maintenance men and(2 )`the remainder of employees with specifled`inclusions and exclusions, deter-niination'of, dependent uponriesults of election-long history of collective bar-gaining on an industrial basisheldnot to preclude determination of properunit foi craft by the desues of craft employees themselves, wwheie the questionof their separate representation had not arisen in the past and where theywere a recognized craft group among whom a substantial number were membersof a craft organizationMr John C. McReeandMr Ralph L Wiggins,for the BoardMcKay, MacFarlane; Jac1cs,on, `and Ferguson, by Mr. J. H Hans-brough,of Tampa, Fla , for the Company.Mr. John J Twomey,of Tampa, Fla , for the Brewery Workers.Mr Glenn McClung,of Tampa, Fla, for the Operating Engineers.Mr W E. SullivanandMr George Gant,of Tampa, Fla, for theTeamster's.Miss Melven R Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE' CASErUpon petition duly filed by International Union of United Brewery,Flour, Cereal & Soft Drink Workers of America, Local #186, hereincalled the Brewery Workers, alleging that a question affecting com-merce had arisen concerning the representation of employees of South-ern Brewing Company, Tampa, Florida, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Charles E Persons, Trial Examiner.Said hearing was held at Tampa, Florida, on May 27, 1942. TheBoard, the Company, the Brewery Workers, International Union of42 N L R B, No 132649 a"t4 +u LY]dLLI uljPbL[L4LILL 1JdSLI;.IS3At S.Iaaui.ona ail} IO^ AOI4iiJuaSBJ999ANVdWOO 9 IIAILZHa X4HI .L.IIOS650DECISIONSOF NATIONALLABOR RELATIONS BOARDOperating Engineers, Local No 925, herein called the OperatingEngineers, and International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No. 79, hereincalled the Teamsters, appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issuesThe Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmedUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSouthern Brewing Company is a Florida corporation having itsprincipal office and place of business in Tampa, Florida, where it isengaged in brewing beerDuring its fiscal year ending September1941, the Company purchased raw materials valued at between $100,-000 and $150,000, of which all were shipped from points outside theState of FloiidaDuring the same period the Company purchasedbottled wine, valued at appi oximately $57,000, of which all was shippedfrom points outside the State of FloridaDuring the same periodthe Company's sales were in the amount of approximately $1,250,000The Company distributed approximately 45 percent of its pioductsto local retail vendors and appioximately 55 peicent to wholesale dis-tributorsAll the distributors but one are located in the State ofFloridaIITHE ORGANIZATIONS INVOLVEDInternational Union of United Brewery, Flour, Cereal & Soft DrinkWorkers of America, Local .#186, is a labor, organization, admittingto membership employees of the Company-International Union of Operating Engineers, Local No 925, andInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No 79, are labor organizationsaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company._IIITHE QUESTION CONCERNING REPRESENTATIONOn April 1, 1941, the Company and the Brewery Workers enteredinto, a collective bargaining contract terminable in 1 year, with auto- bxu"Ja 1I aU NUI.L011uluanvoaSNOISVIIEII UGHVI IVNOILVN do SNOISIOaaSOUTHERN BREWING COMPANY651bargaining agent and would, therefore, not be bound by the BreweryWorkers' contractOn February 24, 1942, the Operating Engineersagain notified the Company of its claim of representation for theengineersOn February 26, 1942, the Teamsters notified the Com-pany by letter that it intendedto exerciseits jurisdiction over thetruck drivers and helpers of the Company at the expiraticui of theBrewery Workers' contract.On February 27, 1942, the Companynotified the Brewery Workers that it did not wish to renew negotia-tions concerning a new contract until such time as the jurisdictionaldispute was settledFollowing this notification the Brewery Work-er s filed a petition with the Boar d--A repoit prepared by a Field Examiner of the Board and intro-duced in evidence at the healing indicates that the Brewery Workersand the Opel ating Engineers each represents a substantial number ofemployees of the Company in the unit it alleges as appropriate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act-IV THE APPROPRIATE UNITThe Brewery Workers contends that all employees, excluding cleirca!employees, non-working supervisory employees, garage mechanics, thegarage watchman, the garage clerical employee, sign painters 2 and"salesmen or route helpers," constitute a unit appropriate for collec-tive bar gamingThe Operating Engineers desires a unit comprisingall engineers, including the chief engineer, but excluding two mainte-nance men who are under the jurisdiction of the chief engineer-TheTeamsters desires a unit consisting of all employees classified as-"salesmen or route drivers," "salesmen or route helpers," and transport'The Field Examiner reported that the Biewery Workeis presented 54 authorizationcards,51 of which were dated between January 1942 and Apill 1942, and bore apparentlygendine signaturesOf the 51 cards, 50 bear the apparently genuine signatures of personswhose names appear on the Company's pay roll of April 21, 1942There are approximately83 employees in the unit alleged by the Breweiy workers as appropriate'The Field Examiner further repotted that the Operating Engineers presented fiveauthorization cards,none of which was dated,bearing the apparently genuine signaturesof persons whose names appear on the Company's pay roll of April 21,1942There areappioximately six employees in the unit alleged by the Operating Engineers as appropriateThe Field Examiner also reported that the Teamsters refused to submit any evidencein support of its claim of representation for the employees in the unit alleged by it to beappropriateAt the hearing the representati%e for the Teamsters stated that he wasunable to submit my e%idence in support o1 his organization's claim of representationbecause the files containing such evidence v eie at the Inteinational headquarters, thathe had no knowledge of what evidence these files contained since his assistant,who had 652DECISIONSOF NATIONAL LABORRELATIONS BOARDdriversThe Company took no position with respect to the unit orunitsThe Company and the Brewery Workers have had collective bar-gaining contracts since 1935The first coati act was executed onApril 1, 1935; the second on Apnl 1, 1937These contiacts were for1-year periods with automatic renewal from year to yeai unless 30days' written notice prior to expiration was given by either party.The second contract remained in full force and effect until Api111941,when thelastagreement was executedThe contracts executed in1937 and 1941 required membership in good standing in the BieweryWorkers-as a condition of-employment - They covered substantiallythe same employees as those in the unit alleged by the Brewei y Workersas appropriate;-I.From-1935 to April 27, 1941, no competing labor organization madeany claim to represent the engineersHence, the question of separaterepresentation of this group did not ariseThe Company does notclaim that a unit composed of engineers is niappiopriate, nor doesit object to, dealing with either the Bre« ery Workei s or the OperatingEngineers provided the Board certifies either as the exclusive repre-sentative of the employees in such a unitEngineeis aie a recognizedcraft, and in view of the evidence that a substantial number of theengineers' are members of the Operating Engineers, we are of theopinion that the long history of collective bargaining between theCompany and the Brewery Woikers should not pieclude a deteiniina-tion of the question of the proper unit for the engineers by the desiresof the engineers themselves-As has been stated, the Biewery Workers desnes the exclusion of"salesmenor route helpers" from the unit it claims appropriateTheseemployees are Negroes and have not been organized by the BreweryWorkers, allegedly because the Brewery Workers has "always keptaway from the Negro,issue "They help to load and unload the trucksand accompany the "salesmen or route driveis" on their routesWehave consistently held that, absent a showing of differentiation infunctions which would °warrant their exclusion, we will not excludeemployees fiom a unit upon racial considerations 8No such differen-SeeMatter of SouthernWoodPreserving CompanyandDistinct 50, UnitedMineWork-ers of Amet tea, affiliated with the Congress of Industrial Organizations,37 N L R -B 25 ;Matte, of Aetna Iron & Steel CoandInternational Association of Bridge,Structural andOi na`mental Ironworkers Local No664,affiliated with the A F of L ,35 N L R B 136 ,Matter of Amet scan Tobacco Co,IncandCommittee for Industrial Organization, LocalN0_472, 9 N L R B 579,Matter of Union Envelope CoandEnvelopeWoikers UnionNo393, 10 N L R B 1147,Matter of Floyd A Fridell and Granite Cutters' Interna-tional Association of America,11 N L R B 249,Matter of In'terstate Granite Corpora-tionandGranite Cutters' International Association of America,Charlotte Branch,11 N LR B 1046,Matter of 'Brashear Freight Lines,IncandInternational'Association ofMachinists,District No9, 13 N L R B 191_ iSOUTHERN BREWING COMPANY653tiation was 'established in the instance case' -WWWe conclude `that "sales-men or route helpers" should be included` <"'1``The Brewery Woi ken s wishes to exclude the` chief engineer from ;theunit it claims appropriate on the ground that he is a non-workingsupervisory employee and is not eligible to membership in'the BreweryWorkersThe Operating Engineers desires his inclusion in the unitit claims appropriateThe chief engineer is rn'charge of fouf'eiigi-neers, and two "mamtenance'men," and has the authority to hire anddischarge these employeesWe find that he is a supervisory employeeand accordingly' we shall exclude himThe Operating Engineers de-sires the exclusion of the two maintenance men from the unit it claimsappropriate on the ground that these employees mai ntim and repairmachinery in the entiie plant while the engineers are confined solelyto the maintenance of machinery relating to either compressed air' orsteamWe assume that the Brewery Workers desires'their inclusionin the unit it claims appropriateWe find that they should be includedin the larger group claimed by the Brewery WorkersWe shall direct that separate elections be held (1) among the engi=neers of the Company, excluding the chief engineer, to determinewhether they desire to be represented by the Brewery Workers or-bythe OperAmg Eugirieers for the purposes of collective` bargaining,or by neither, and (2) among the remainder of the employees of theCompany, including -salesmen or route drivers; salesmen or` routehelpers, transport drivers; and-the maintenance men, but egcludmgclerical employees, nonworking supervisory employees, the chief engi-neer, gar age mechanics, the gar age watchman, the garage clericalemployee, and the sigii'paintei^s, to cleteiinrne whether' or' not they de-sire to be represented by the Brewery WorkersUpon the results ofthese elections will depend in part our determination of the appi o-priate unit or unitsIf the majoiity in each group selects the Brew-eryWorkers, they will together constitute a single appropriate unitIf the engmeeis choose the Operating' Engineers, that group will con-Statute a separateppropriate untai-VTHE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the groupsof employees indicated in the Direction of Elections hereinafter whowere employed during the pay-roll period immediately preceding thedate of our Direction of Elections herein, subject to the limitations andadditions set forth in said DirectionSince the Teamsters has pre-sented no evidence in support of its claim of representation, we shallnot accord it a place on the ballot Act, 49 Stat 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of theinvestigation to ascertain representa-tives for the proposes of collective bargaining with Southern BrewingCompany, Tampa,Florida, elections by secret ballot shall be conductedas early as possible but not latex than thirty(30) days from the dateof this Direction of Election-,,under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 9, of said Rules and Regulations,among the fol-lowing employees of the Company who were employed during thepay-roll period immediately preceding the date of this Direction ofElections,and including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service of training of the United States, or temporarily laidoff, but excluding any employees who have since quit or been dis-charged for cause(1)All engineers of the Company excluding the chief engineer,and the maintenance men, to determine whether they desire to berepresented by InternationalUnion of UnitedBrewery, Flour, Cereal& Soft Drink Workers of America, Local #186, or by InternationalUnion of Operating Engineers,Local No 925, for the purposes ofcollective bargaining,or by neither ; and(2)All employees of the Company,includingsalesmen or routedrivers, salesmen or route helpers,tran-,port drivers, and the main-tenance men,but excluding clerical employees, non-working super-visory employees,engineers, the chief engineer, garage mechanics,the gar age watchman,the garage clerical employee,and the sign paint-ers, to determine whether or not they desire to be represented by Inter-national Union of United Brewery, Flour, Cereal & Soft Drink Work-ers of America, Local #186, for the purposes of collective bargainingCHAIRMANMILLIS, dissenting'I dissent from this decision because of the history of collectivebargainingFrom 1935 this has been on an industrial basis, withan engineer as a signatory to the contracts between the Company andthe Brewery Workers in 1937 and 1941No question of separate rep- +SeeMatter of American Can CompanyandEngineers Local No30, Firemen&OilersLocal No 56, Matter of American Can CompanyandLocal Union No 3, I BE IV, 13N L R B 1252,Matter of WestCoastWood Preserving CompanyandBoommen andRafters Union, Local 130, IIVA , 15 N L R B,Matter of Milton Bradley CompanyandInternational Printing Pressmen andAssistantsUnionof NorthAmerica, A F of L,15 N L R B 938,Matter of Revere Copper and Brass IncorporatedandChicago DieSinkers, LocalNo100, affiliated with the International Die Sinkers Conference,30 N LR B 964,Matter of Brewster Aeronautical CorporationandLocalNo 365, InternationalUnion,UnitedAutomobileWorkers of America,andLocal 807, Teamsters and TruckDrivers, affiliated with the American Federation of Labor,31 N L R B776, Matter ofLong-Bell Lumber Company, Rydeiivood BranchandBrotherhood of Locomotive Firemen& EnginemenandBrotherhood of Railroad Trainmen,31 N L R B 322,Matter of Amer-ican ThermometerCompanyandInternational AssociationofMachinists,Local688,Dis-trictNo 9, affiliatedwiththe A Fof L, 34 N L R B 222